RE: SALES TAX ASPECT OF WASTE TIRE RECYCLING ACT
THIS WILL RESPOND TO YOUR LETTER DATED JUNE 30, 1989, ASKING THE ATTORNEY GENERAL TO ISSUE HIS OPINION ON THE SALES TAX ASPECTS OF THE $1.00 RECYCLING FEE IMPOSED BY THE OKLAHOMA WASTE TIRE RECYCLING ACT, LEGISLATION PASSED IN THE RECENTLY CONCLUDED SESSION. AS OUR DISCUSSIONS INDICATE, YOUR REQUEST WAS OCCASIONED BY THE ISSUANCE OF A LETTER FROM THE OKLAHOMA TAX COMMISSION, WIDELY DISTRIBUTED TO MERCHANTS WITHIN THE STATE, INSTRUCTING THEM TO COLLECT SALES TAX ON THE RECYCLING FEE. IT APPEARS NOW, HOWEVER, THAT THE TAX COMMISSION HAS RESCINDED THOSE INSTRUCTIONS THUS MOOTING YOUR OPINION REQUEST.
IT IS INTERESTING TO NOTE THAT AT ROUGHLY THE SAME TIME YOU WERE POSING YOUR REQUEST, THE LEGAL DIVISION OF THE TAX COMMISSION WAS DEVELOPING A MEMORANDUM ANALYZING THIS VERY ISSUE. THE MEMORANDUM CONCLUDES, CORRECTLY I BELIEVE, THAT THE $1.00 RECYCLING FEE IS NOT A PART OF THE "GROSS RECEIPTS" UPON WHICH SALES TAX CAN BE COLLECTED. APPARENTLY THIS LEGAL MEMORANDUM PROVIDED THE IMPETUS FOR THE TAX COMMISSION'S RESCISSION OF ITS PREVIOUS INSTRUCTIONS TO COLLECT THE TAX. (I HAVE ENCLOSED A COPY OF THE TAX COMMISSION LEGAL MEMORANDUM FOR YOUR CONVENIENCE.)
UNLESS YOU INDICATE A DESIRE FOR FURTHER ACTION ON OUR PART WE WILL CONSIDER YOUR REQUEST WITHDRAWN AND CLOSE OUR FILE.
(NED BASTOW)